DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.
Claim Objections
The Examiner notes that withdrawn claim 34 is amended despite being labeled as “previously presented” which is “an assertion that it has not been changed relative to the immediate prior version” (37 CFR 1.121). For the sake of advancing prosecution, the Amendments have been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 44-45 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 44 and 45 fail to include all the limitations of the claim upon which it depends, because they both depend from canceled claim 1. For the sake of advancing prosecution, Examiner is reading claims 44 and 45 as if they depend from claim 21.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 21, 26, 27, 33, 44, and 45 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Orlowski et al. (US 2006/0043498 A1).
Regarding claim 21, Orlowski discloses a semiconductor device (Fig. 3) comprising:
a semiconductor substrate (combination of 52, 54, and 56) having a distinct well diffusion region (54) in the semiconductor substrate, the well diffusion region being of a first conductivity type,
a gate electrode (58) on the substrate,
a first source/drain (64) at a first side of the gate electrode (a) consisting of a first diffusion region (“deep implant” portion of 64, ¶ 0016) in the well region, the first diffusion region being of a second conductivity type opposite the first conductivity type (one having ordinary skill in the art can choose the first conductivity type such that it is opposite to the second conductivity type, ¶ 0021), (b) excluding any epitaxial material, and (c) having impurities (“deep implant” in ¶ 0016) in and at a first surface portion of the substrate; and
a second source/drain region (75) at a second side of the gate electrode opposite the first and consisting of (a) an epitaxial region (75) in a recess in a second surface portion of the substrate and having a lattice constant different from a lattice constant of the substrate, the epitaxial region being in the well diffusion region and being of the second conductivity type,
wherein the first source/drain and second source/drain are asymmetrical in structure with respect to each other in that the first source/drain excludes any epitaxial material and the second source/drain includes an epitaxial region.
Regarding claim 26, Orlowski et al. further disclose that the device comprises an element isolation layer (left 56 in Fig. 3) in the substrate, the element isolation layer comprising an insulating material, wherein, the second diffusion region is between the epitaxial region and the element isolation layer along the channel length direction.
Regarding claim 27, the element isolation layer and the epitaxial region do not contact each other (see Fig. 3).
Regarding claim 33, the semiconductor device of Orlowski et al. comprises source/drain extensions in the well diffusion region (66 and unlabeled extension region directly beneath 75 in Fig. 3).
Regarding claim 44, the second source/drain consists of the epitaxial region (75) in the recess in the second surface portion of the substrate.
Alternatively regarding claim 21, Orlowski discloses a semiconductor device (Fig. 4) comprising:
a semiconductor substrate (combination of 52, 54, and 56) having a distinct well diffusion region (54) in the semiconductor substrate, the well diffusion region being of a first conductivity type,
a gate electrode (58) on the substrate,
a first source/drain (64) at a first side of the gate electrode (a) consisting of a first diffusion region (“deep implant” portion of 64, ¶ 0016) in the well region, the first diffusion region being of a second conductivity type opposite the first conductivity type (one having ordinary skill in the art can choose the first conductivity type such that it is opposite to the second conductivity type, ¶ 0021), (b) excluding any epitaxial material, and (c) having impurities (“deep implant” in ¶ 0016) in and at a first surface portion of the substrate; and
a second source/drain region (75) at a second side of the gate electrode opposite the first and consisting of (b) an epitaxial region (portion of 75 lower than the top surface of 56) in a recess in a second surface portion of the substrate and a second diffusion region (remaining portion of 75) in the well diffusion region (the second diffusion region being in the well diffusion region is interpreted as overlapping in plan view without necessarily being at the same vertical level as Applicant distinguishes “in” a surface and “at” a surface in claim 1 (“in and at a first surface portion of the substrate”)), the epitaxial region being laterally between the second diffusion region and the gate electrode in the channel length direction (see Fig. 4) and having a lattice constant different from a lattice constant of the substrate, the epitaxial region being in the well diffusion region and being of the second conductivity type, the second diffusion region being, in the channel length direction, laterally adjacent to the epitaxial region (although is second diffusion region is also above the epitaxial region in Fig. 4, when considered in plan view corresponding to the channel length direction as required by claim 1, the two are laterally adjacent; see rendering below) and being of the second conductivity type;
wherein the first source/drain and second source/drain are asymmetrical in structure with respect to each other in that the first source/drain excludes any epitaxial material and the second source/drain includes an epitaxial region.

    PNG
    media_image1.png
    270
    300
    media_image1.png
    Greyscale

Regarding claim 45, the second source/drain consists of the epitaxial region (portion of 75 lower than the upper surface of 56 in Fig. 4) in the second surface portion of the substrate and the second diffusion region (remaining portion of 75) in the well diffusion region. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 23 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Orlowski et al. as applied to claim 21 above, and further in view of Yoshino (US 2006/0211209 A1).
Regarding claim 23, Orlowski et al. disclose forming the first and second diffusion regions from silicon (¶ 0017) but do not specific whether it is single-crystal silicon.
However, it is known in the art to use single crystal silicon for diffusion layers (¶ 0072 of Yoshino). It would have been obvious to one having ordinary skill in the art at the time of the invention to use single crystal silicon for the silicon of the diffusion regions as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Regarding claim 29, Orlowski et al. disclose forming the first and second diffusion regions from silicon (¶ 0017) but do not specific whether it is single-crystal silicon.
However, it is known in the art to use single crystal silicon for diffusion layers (¶ 0072 of Yoshino). It would have been obvious to one having ordinary skill in the art at the time of the invention to use single crystal silicon for the silicon of the diffusion regions as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Claims 28 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Orlowski et al. as applied to claim 21 above, and further in view of Lan et al. (US 2007/0264765 A1).
Regarding claim 28, Orlowski et al. do not disclose that the epitaxial region comprises a substantially hexagonal shape in cross sectional view.
However, Lan et al. disclose forming epitaxial regions (602 in Fig. 6) to have substantially hexagonal shapes in cross sectional view (see Fig. 6). There is a benefit to using such a rigid structure instead of the amorphous epitaxial region of Orlowski et al. as the dimensions of the epitaxial region can be more accurately defined which promotes uniformity between similarly made devices. It would have been obvious to one having ordinary skill in the art at the time of the invention to use the substantially hexagonal shape for the epitaxial region of Orlowski et al. for this benefit.
Regarding claim 30, Orlowski et al. do not disclose that the epitaxial region comprises a convex polygonal shape.
However, Lan et al. disclose forming epitaxial regions (602 in Fig. 6) to have a convex polygonal shape (see Fig. 6). There is a benefit to using such a rigid structure instead of the amorphous epitaxial region of Orlowski et al. as the dimensions of the epitaxial region can be more accurately defined which promotes uniformity between similarly made devices. It would have been obvious to one having ordinary skill in the art at the time of the invention to use the convex polygonal shape for the epitaxial region of Orlowski et al. for this benefit.
Claims 31 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Orlowski et al. as applied to claim 21 above, and further in view of Shima et al. (US 2006/0202278 A1). 	Regarding claims 31 and 32, Orlowski et al. do not disclose the use of a stress film over the epitaxial region and the gate electrode. However, using stress films (claim 31) comprising silicon nitride (claim 32) over transistors is well known in the art (¶¶ 0047 and 0069 of Shima et al.). Incorporating such a film (corresponding to 24B in Fig. 3 of Shima et al., ¶ 0069) over the transistor region of the semiconductor device of Orlowski et al. (corresponding to over the epitaxial region and the gate electrode) would have been an obvious modification to one having ordinary skill in the art for the recognized advantage of improving carrier mobility (¶ 0047 of Shima et al.).
 Response to Arguments
Applicant's arguments filed 01/21/2021 are unpersuasive.
Applicant argues that “Claim 1 has been amended . . . to use the word ‘distinct’ . . . to avoid any attack on the claim stating that the diffusion well region is not separate from the semiconductor layer.” As an initial matter and for the sake of Applicant’s clarity, the Examiner kindly brings to the Applicant’s attention that claim 1 has been cancelled and claim 21 references a semiconductor “substrate” not a semiconductor “layer”. Turning to the substance of the argument, the Examiner does not agree with Applicant’s contentions. Notably, Applicant has not claimed that the well diffusion region is distinct from the semiconductor substrate; the Applicant has not claimed that the well diffusion is distinct from ANY one specific component (i.e., “the well diffusion region is distinct from [X]”). Instead, Applicant merely recites a “distinct well diffusion region.” Using the common definition of distinct as “distinguishable in the eye or mind,” the well diffusion region of Orlowski (54) is clearly distinct as it is distinguishable from other components. Further, the Examiner notes that if Applicant chooses to amend the claims to be directed to an embodiment in which the well diffusion region is not a part of the semiconductor substrate, the claims will be rejected under 35 U.S.C. § 112 as, under this interpretation, Applicant has not disclosed an embodiment in which a source/drain is at a surface of the semiconductor substrate (see Applicant’s submitted drawings) yet Applicant claims that the first source/drain is “at a surface portion of the substrate” (claim 21).
Applicant further argues that well diffusion region 54 or Orlowski is “an undoped portion of the silicon semiconductor layer.” This argument is not persuasive as Applicant has presented zero evidence to support this allegation. To the contrary, Orlowski clearly discloses that this region can have either p-type or n-type impurities (“P channel device” and “N channel device” in ¶ 0020).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.C/Examiner, Art Unit 2815                                                                                                                                                                                                        
/STEVEN B GAUTHIER/Examiner, Art Unit 2893